Bleckley, Judge.
That tbe state may be secure of its revenue, and realize the same with that ■ promptitude which, the exigencies of government make indispensable, money ■ raised from tax collectors by a sale of their property under execution duly issued from the executive department, should be paid over at once, and not be arrested in the hands of the sheriff, and held up until a course of litigation can be gone through with to ascertain whether some citizen has a lien upon it superior to that of the state. This sort of judicial interference would be as mischievous as any other. The sheriff is not ordered by the statute to make return or report of his collections to any court, but to remit them to the comptroller general. Let him do it. Code, sections 881, 912.
Judgment reversed.